EXHIBIT ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) Financial Statements for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 and Report of Independent Registered Public Accounting Firm ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Financial Condition as of December 31, 2008 and 2007 2 Statements of Operations for the year ended December 31, 2008 and 3 for the period April 2, 2007 (commencement of operations) to December 31, 2007 Statements of Changes in Members’ Capital for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 4 Financial Data Highlights for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 6 Notes to Financial Statements 8 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 2008 2007 ASSETS: Equity in commodity futures trading accounts: Cash (including restricted cash of $15,307,220 for 2008 and $16,474,936 for 2007) $227,695,348 $117,567,915 Net unrealized profit on open contracts 6,740,529 3,742,826 Cash 27,291 - Deferred initial offering costs - 12,500 Accrued interest 9,490 420,348 TOTAL ASSETS $234,472,658 $121,743,589 LIABILITIES AND MEMBERS’ CAPITAL: LIABILITIES: Brokerage commissions payable $37,485 $45,548 Management fee payable 380,618 89,876 Sponsor fee payable 31,557 3,863 Redemptions payable 2,375,459 4,152,868 Performance fee payable 14,140,228 4,716,569 Initial offering costs payable 50,005 12,500 Other 122,182 66,087 Total liabilities 17,137,534 9,087,311 MEMBERS’ CAPITAL: Members' Interest (131,802,114 Units and 87,680,115 Units outstanding, unlimited Units authorized) 217,335,124 112,656,278 Total members’ capital 217,335,124 112,656,278 TOTAL LIABILITIES AND MEMBERS' CAPITAL $234,472,658 $121,743,589 NET ASSET VALUE PER UNIT (SEE NOTE 6) See notes to financial statements. 2 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE PERIOD APRIL 2, 2007 (COMMENCEMENT OF OPERATIONS) TO DECEMBER 31, 2007 2008 2007 TRADING PROFIT (LOSS): Realized $58,391,558 $18,830,414 Change in unrealized 2,997,703 3,742,826 Brokerage commissions (642,724) (580,731) Total trading profit (loss) 60,746,537 21,992,509 INVESTMENT INCOME: Interest 2,502,184 3,463,933 EXPENSES: Management fee 2,462,288 862,994 Sponsor fee 255,504 9,750 Performance fee 14,415,123 5,282,368 Other 626,258 155,223 Total expenses 17,759,173 6,310,335 NET INVESTMENT LOSS (15,256,989) (2,846,402) NET INCOME (LOSS) $45,489,548 $19,146,107 NET INCOME (LOSS) PER UNIT: Weighted average number of Units outstanding Class A* 638,706 39,446 Class C** 7,827,256 610,408 Class D*** 1,758,848 1,149,319 Class I**** 735,189 590,000 Class DS***** 39,395,367 11,953,746 Class DT***** 63,481,706 90,305,640 Net income (loss) per weighted average Unit Class A* $0.3033 $(0.0411) Class C** $0.2791 $0.0961 Class D*** $0.2716 $(0.0447) Class I**** $0.3109 $0.0609 Class DS***** $0.4174 $0.2973 Class DT***** $0.4089 $0.1722 *Class A commenced on September 1, 2007. **Class C commenced on July 1, 2007. ***Class D commenced on November 1, 2007. ****Class I commenced on October 1, 2007. *****Class DS was previously known as Class D-SM and commenced on April 2, 2007. *****Class DT was previously known as Class D-TF and commenced on June 1, 2007. See notes to financial statements. 3 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF CHANGES IN MEMBERS’ CAPITAL FOR THE YEAR ENDED DECEMBER 31, 2, 2007 (COMMENCEMENT OF OPERATIONS) TO DECEMBER 31, 2007 Initial Offering Subscriptions Redemptions Members CapitalDecember31, 2007 Subscriptions Redemptions Members CapitalDecember31, 2007 Class A* - 107,731 - 107,731 961,358 (131,633) 937,456 Class C** - 821,211 (68,985) 752,226 10,739,116 (1,092,947) 10,398,395 Class D*** - 1,548,637 (798,637) 750,000 2,794,704 (2,565,789) 978,915 Class I**** - 590,000 - 590,000 203,514 (13,367) 780,147 Class DS***** 12,000,000 2,810,880 (1,044,151) 13,766,729 56,371,806 (2,852,864) 67,285,671 Class DT***** - 105,166,376 (33,452,947) 71,713,429 1,498,340 (21,790,239) 51,421,530 Total Members Units 12,000,000 111,044,835 (35,364,720) 87,680,115 72,568,838 (28,446,839) 131,802,114 *Class A commenced on September 1, 2007. **Class C commenced on July 1, 2007. ***Class D commenced on November 1, 2007. ****Class I commenced on October 1, 2007. *****Class DS was previously known as Class D-SM and commenced on April 2, 2007. *****Class DT was previously known as Class D-TF and commenced on June 1, 2007. See notes to financial statements. 4 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF CHANGES IN MEMBERS’ CAPITAL FOR THE YEAR ENDED DECEMBER 31, 2, 2007 (COMMENCEMENT OF OPERATIONS) TO DECEMBER 31, 2007 Initial Offering Subscriptions Redemptions Net Income(Loss) Members' CapitalDecember 31, 2007 Subscriptions Redemptions Net Income(Loss) Members' CapitalDecember 31, 2008 Class A* $- $120,107 $- $(1,623) $118,484 $1,151,996 $(166,535) $193,721 $1,297,666 Class C** - 810,690 (71,378) 58,667 797,979 12,097,536 (1,345,352) 2,184,634 $ 13,734,797 Class D*** - 1,500,000 (747,045) (51,379) 701,576 2,724,999 (2,699,332) 477,767 $1,205,010 Class I**** - 590,000 - 35,944 625,944 231,056 (16,232) 228,547 $1,069,315 Class DS***** 12,000,000 3,599,514 (1,225,985) 3,553,619 17,927,148 81,391,656 (4,000,000) 16,445,572 $111,764,376 Class DT***** - 116,913,460 (39,979,192) 15,550,879 92,485,147 2,130,197 (32,310,691) 25,959,307 $88,263,960 $12,000,000 $123,533,771 $(42,023,600) $19,146,107 $112,656,278 $99,727,440 $(40,538,142) $45,489,548 $217,335,124 *Class A commenced on September 1, 2007. **Class C commenced on July 1, 2007. ***Class D commenced on November 1, 2007. ****Class I commenced on October 1, 2007. *****Class DS was previously known as Class D-SM and commenced on April 2, 2007. *****Class DT was previously known as Class D-TF and commenced on June 1, 2007. See notes to financial statements. 5 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) FINANCIAL DATA HIGHLIGHTS FOR THE YEAR ENDED DECEMBER 31, 2008 Class A Class C Class D Class I Class DS Class DT Net asset value, beginning of year $1.0998 $1.0608 $0.9354 $1.0609 $1.3022 $1.2896 Realized and change in unrealized trading profit (loss) 0.4412 0.4233 0.3864 0.4338 0.5275 0.5367 Brokerage commissions (0.0048 ) (0.0046 ) (0.0042 ) (0.0047 ) (0.0058 ) (0.0058 ) Interest income 0.0198 0.0190 0.0172 0.0194 0.0237 0.0238 Expenses (0.1718 ) (0.1776 ) (0.1038 ) (0.1387 ) (0.1866) ) (0.1278 ) - Net asset value, end of year $1.3842 $1.3209 $1.2310 $1.3707 $1.6610 $1.7165 Total Return: Total return before Performance fees 38.77 % 37.45 % 41.02 % 39.45 % 40.89 % 42.47 % Performance fees -9.96 % -10.04 % -7.25 % -7.94 % -10.11 % -7.16 % Total return after Performance fees 25.83 % 24.48% % 31.59 % 29.19 % 27.54 % 33.10 % Ratios to Average Members' Capital: Expenses (excluding Performance fees) 3.96 % 4.97 % 2.43 % 3.55 % 2.43 % 1.39 % Performance fees 10.13 % 10.24 % 7.21 % 7.95 % 10.30 % 7.11 % Expenses (including Performance fees) 14.09 % 15.21 % 9.64 % 11.50 % 12.73 % 8.50 % Net investment income (loss) -12.39 % -13.51 % -7.95 % -9.79 % -11.03 % -6.79 % Class DS and DT were previously known as Class D-SM and Class D-TF, respectively. See notes to financial statements. 6 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) FINANCIAL DATA HIGHLIGHTS FOR THE PERIOD APRIL 2, 2007 (COMMENCEMENT OF OPERATIONS) TO DECEMBER 31, 2007 Per Unit Operating Performance: Class A Class C Class D Class I Class DS (d) Class DT (d) Net asset value, beginning of period $1.0000 $1.0000 $1.0000 $1.0000 $1.0000 $1.1117 Realized and change in unrealized trading profit (loss) 0.2254 0.1277 (0.0149) 0.1061 0.3563 0.2073 Brokerage commissions (c) (0.0024) (0.0031) (0.0010) (0.0016) (0.0115) (0.0049 ) Interest income(c) 0.0165 0.0210 0.0070 0.0116 0.0452 0.0321 Expenses(c) (0.1397 ) (0.0848 ) (0.0557 ) (0.0552 ) (0.0878 ) (0.0566 ) Net asset value, end of period $1.0998 $1.0608 $0.9354 $1.0609 $1.3022 $1.2896 Total Return:(b) Total return before Performance fees 21.36 % 11.79 % -0.64 % 10.71 % 37.24 % 20.48 % Performance fees -9.85 % -5.56 % -5.80 % -4.67 % -5.79 % -4.33 % Total return after Performance fees 9.93 % 6.08 % -6.46 % 6.10 % 30.22 % 16.01 % Ratios to Average Net Assets: (a) Expenses (excluding Performance fees) 4.48 % 5.06 % 3.32 % 3.36 % 2.39 % 1.24 % Performance fees 40.41 % 12.77 % `50.19 % 17.81 % 7.63 % 7.18 % Expenses (including Performance fees) 44.89 % 17.83 % 53.51 % 21.17 % 10.02 % 8.42 % Net investment income (loss) -39.59 % -13.40 % -46.79 % -16.71 % -4.86 % -3.65 % (a) The ratios have been annualized. (b) Not annualized. (c) Per Unit data is calculated using weighted average Units outstanding during the period. (d) Class DS and DT were previously known as Class D-SM and Class D-TF, respectively. See notes to financial statements. 7 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization ML Transtrend DTP Enhanced FuturesAccess LLC (the “Fund”), a Merrill Lynch FuturesAccess Program (the “Program”) fund, was organized under the Delaware Limited Liability Company Act on March 8, 2007 and commenced trading activities on April 2, 2007. The Fund engages in the speculative trading of commodity futures contracts, options on futures and forward contracts. Transtrend B.V. (“Transtrend”) is the trading advisor of the Fund.Merrill Lynch Alternative Investments LLC (“MLAI”) is the Sponsor of the Fund. MLAI is an indirect wholly-owned subsidiary of Merrill Lynch & Co., Inc. (“Merrill Lynch”). Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”), a wholly-owned subsidiary of Merrill Lynch, is the Fund’s commodity broker. The Program is a group of commodity pools sponsored by MLAI (each pool is a “Program Fund” or collectively, “Program Funds”) each of which places substantially all of it assets in a managed futures or forward trading account managed by a single or multiple commodity trading advisors. Each Program Fund is generally similar in terms of fees, Classes of Units and redemption rights.Each of the Program Funds implements a different trading strategy. The Fund offers six Classes of Units:Class A, Class C, Class D, Class DS, Class DT and Class I.Each Class of Units, except for Class DT offered at $1.1117, was offered at $1.00 per Unit during the initial offering period and subsequently is offered at Net Asset Value per Unit for all other purposes (see Note 6).The six Classes of Units are subject to different sponsor fees. Effective January 1, 2009, Merrill Lynch & Co., Inc. became a wholly-owned subsidiary of Bank of America Corporation pursuant to a merger agreement. Interests in the Fund are not insured or otherwise protected by the Federal Deposit Insurance Corporation or any other government authority.Interests are not deposits or other obligations of, and are not guaranteed by, Bank of America Corporation or any of its affiliates or by any bank.Interests are subject to investment risks, including the possible loss of the full amount invested. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 8 Revenue Recognition Commodity futures, options on futures and forward contract transactions are recorded on the trade date and open contracts are reflected in Net unrealized profit (loss) on open contracts in the Statements of Financial Condition as the difference between the original contract value and the market value (for those commodity interests for which market quotations are readily available) or at fair value.The change in unrealized profit (loss) on open contracts from one period to the next is reflected in Change in unrealized under Trading profit (loss) in the Statements of Operations. Foreign Currency Transactions The Fund’s functional currency is the U.S. dollar; however, it transacts business in U.S. dollars and in currencies other than the U.S. dollar.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the Statements of Financial Condition.Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Profit and losses resulting from the translation to U.S. dollars are reported in Realized in the Statements of Operations. Cash at Broker A portion of the assets maintained at MLPF&S is restricted cash required to meet maintenance margin requirements.Included in cash deposits with the broker at December 31, 2008 and 2007 were restricted cash for margin requirements of $15,307,220 and of $16,474,936 respectively. Operating Expenses, Offering Costs and Selling Commissions The Fund pays for all routine operating costs (including ongoing offering costs, administration, custody, transfer, exchange and redemption processing, legal, regulatory filing, tax, audit, escrow, accounting and printing fees and expenses) incurred by the Fund.The Fund also pays any extraordinary expenses. For financial reporting purposes in conformity with U.S. GAAP, the Fund amortized the total initial offering costs of $50,000 over a twelve-month period.For all other purposes, including determining the Net Asset Value per Unit for subscription and redemption purposes, the Fund amortizes offering costs over an estimated 60 month period (see Note 6). Class A Units are subject to a sales commission paid to MLPF&S ranging from 1.0% to 2.5%.Class D and Class I Units are subject to sales commissions up to 0.50%.The rate assessed to a given subscription is based upon the subscription amount.Sales commissions are directly deducted from subscription amounts.Class C, Class DS and Class DT Units are not subject to any sales commissions. Income Taxes No provision for income taxes has been made in the accompanying financial statements as the Member is individually responsible for reporting income or loss based on such Member’s share of the Fund’s income and expenses as reported for income tax purposes. 9 Distributions The Members are entitled to receive, equally per Unit, any distributions which may be made by the Fund.No such distributions have been declared. Subscriptions Units are offered as of the close of business at the end of each month. Units are purchased as of the first business day of any month at Net Asset Value for all other purposes (see Note 6), but the subscription request must be submitted at least three calendar days before the end of the preceding month.Subscriptions submitted less than three days before the end of a month will be applied to Units subscriptions as of the beginning of the second month after receipt, unless revoked by MLAI. Redemptions and Exchanges A Member may redeem or exchange some or all of such Member’s Units at Net Asset Value for all other purposes (see Note 6) as of the close of business, on the last business day of any month, upon ten calendar days’ notice (“notice period”). An investor in the Fund can exchange these Units for Units of the same Class in other Program Funds as of the beginning of each calendar month upon at least ten days’ prior notice.The minimum exchange amount is $10,000. Redemption requests are accepted within the notice period.The Fund does not accept any redemption requests after the notice period.All redemption requests received after the notice period will be processed for the following month. Dissolution of the Fund The Fund may terminate if certain circumstances occur as set forth in the offering memorandum, which include but are not limited to the following: (a)Bankruptcy, dissolution, withdrawal or other termination of the trading advisor of this Fund. (b)Any event which would make unlawful the continued existence of this Fund. (c)Determination by MLAI to liquidate or withdraw from the Fund. Indemnifications In the normal course of business, the Fund enters into contracts and agreements that contain a variety of representations and warranties and which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.The Fund expects the risk of any future obligation under these indemnifications to be remote. 10 2. CONDENSED SCHEDULE OF INVESTMENTS The Fund’s investments, defined as Net unrealized profit on open contracts in the Statements ofFinancial Condition, as of December 31, 2008 and 2007 are as follows: 2008 Long Positions Short Positions Net Unrealized Commodity Industry Number of Unrealized Percent of Number of Unrealized Percent of Profit (Loss) Percent of Sector Contracts Profit (Loss) Members' Capital Contracts Profit (Loss) Members' Capital on Open Positions Members' Capital Maturity Dates Agriculture 90 $151,485 0.07% (476) $(432,610) -0.20% $(281,125) -0.13% February 09 - December 09 Currencies 126 618,638 0.28% (192) (185,546) -0.09% 433,092 0.19% March 09 Energy - - 0.00% (328) 489,104 0.23% 489,104 0.23% February 09 - December 09 Interest rates 4,057 4,178,934 1.92% (1,398) (913,221) -0.42% 3,265,713 1.50% March 09 - December 11 Metals 305 (3,140,161) -1.44% (450) 6,168,912 2.84% 3,028,751 1.40% January 09 - May 09 Stock indices - - 0.00% (410) (195,006) -0.09% (195,006) -0.09% January 09 - March 09 Total $1,808,896 0.83% $4,931,633 2.27% $6,740,529 3.10% 2007 Long Positions Short Positions Net Unrealized Commodity Industry Number of Unrealized Percent of Number of Unrealized Percent of Profit (Loss) Percent of Sector Contracts Profit (Loss) Members' Capital Contracts Profit (Loss) Members' Capital on Open Positions Members' Capital Maturity Dates Agriculture 1,122 $1,651,484 1.47% (69) $8,285 0.02% $1,659,769 1.49% March 08 - December 08 Currencies 1,011 (793,155) -0.70% (573) (543,525) -0.48% (1,336,680) -1.18% March 08 Energy 493 841,635 0.75% (211) (9,370) -0.01% 832,265 0.74% February 08 - April 08 Interest rates 2,170 646,036 0.57% (2,073) 824,819 0.73% 1,470,856 1.30% March 08 - December 08 Metals 659 (3,120,333) -2.77% (716) 4,259,270 3.78% 1,138,937 1.01% January 08 - April 08 Stock indices 77 37,854 0.03% (126) (60,174) -0.05% (22,320) -0.02% March 08 Total $(736,479) -0.65% $4,479,305 3.99% $3,742,826 3.34% No individual contract’s unrealized profit or loss comprised greater than 5% of the Members’ Capital as of December 31, 2008 and 2007. 11 3. FAIR VALUE OF INVESTMENTS In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 157, Fair Value Measurement (“FAS 157”). FAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The Fund adopted FAS 157 as of January 1, 2008. The adoption of FAS 157 did not have a material impact on the Fund’s financial statements. Fair value of an investment is the amount that would be received to sell the investment in an orderly transaction between market participants at the measurement date (i.e. the exit price). FAS 157 established a hierarchical disclosure framework which prioritizes and ranks the level of market price observability used in measuring investments at fair value.
